                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

INDERJEET BASRA, individually and as          )               Case No: 8:16CV83
Personal Representative for the estate        )
of Antinderpal Singh; DILSHAAN S.             )
REHAL, by and through his next friend         )           ORDER TO WITHDRAW
Inderjeet Basra                               )          EXHIBITS OR TO SHOW
                                              )           CAUSE WHY EXHIBITS
                     Plaintiff,               )        SHOULD NOT BE DESTROYED
                                              )
              vs.                             )
                                              )
EXKLUND LOGISTICS, INC.

                     Defendant.


       Pursuant to NECivR 79.1(f) or NECrimR 55.1(g), counsel for the plaintiff shall
either 1) withdraw the following exhibits previously submitted in this matter within 14
calendar days of the date of this order, or 2) show cause why the exhibits should not be
destroyed:


       (Plaintiff’s exhibit numbers 1, 3, 4, 8, 9, 10, 13, 14-24, 41, 44, 45, 50, 51, 66, 72, 90,
92-118 / Jury Trial / August 15-18, 22-25 and 28, 2017)


       If counsel fails to withdraw these exhibits as directed or to show cause why the
exhibits should not be destroyed, the clerk=s office is directed to destroy the listed exhibits
without further notice to the parties or order from the court.

       IT IS SO ORDERED.

       DATED this 26th day of December, 2018.

                                                   BY THE COURT:

                                                   s/ Laurie Smith Camp
                                                   United States District Judge


                            Exhibits-Order_to_Withdraw_or_OSC_Destroy_Appeal_Time_Expired.docx
                                                                              Approved 12/22/14
